                         IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF DELAWARE

EUDALDO NAVARRO,

               Petitioner,

       V.                                       Civil Action No. 19-74-RGA

KOLAWOLE AKINBA YO,
Warden, and ATTORNEY
GENERAL OF THE STATE OF
DELAWARE,

               Respondents.


                                        MEMORANDUM

       Presently pending before the Court is Petitioner Eudaldo Navarro's Petition for Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254. (D.I. 1) Petitioner, convicted on August 6, 2018

for second degree kidnapping, aggravated menacing, and second degree conspiracy, contends

that he should be released on his own recognizance while awaiting his sentencing hearing that

was scheduled for March 15, 2019. (D.I. 1 at 1) He argues that he is "currently serving dead

time while awaiting [his] sentencing," because there is a "strong likelihood that [he] will be

released to the custody of probation" when sentenced. (D.I. 1 at Ground Two) He also

complains that there is no minimum mandatory time for the crimes for which he was convicted.

(D.I. 1 at Ground One)

       A federal district court may summarily dismiss a habeas petition "if it plainly appears

from the face of the petition and any exhibits annexed to it that the petitioner is not entitled to

relief." Rule 4, 28 U.S.C. foll. § 2254. A district court can entertain a habeas petition on "behalf

of a person in custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States," and only if the
relief sought is either immediate release or speedier release. 28 U.S.C. § 2254(a); see Freiser v.

Rodriguez, 411 U.S. 475,500 (1973), overruled on other grounds by Heckv. Humphrey, 512

U.S. 477, 482 (1994)). In turn, a petitioner is not entitled to federal habeas relief unless he has

exhausted state remedies for his habeas claims by "fairly presenting" the substance of the claims

to the state's highest court, either on direct appeal or in a post-conviction proceeding, and in a

procedural manner permitting the state courts to consider the claims on the merits. See 28 U.S.C.

§ 2254(b)(l)(A); Duncan v. Henry, 513 U.S. 364, 365-66 (1995); Lambert v. Blackwell, 134 F.3d

506,513 (3d Cir. 1997).


       After reviewing the Petition, the Court concludes that summary dismissal is appropriate.

First, Claim One's argument regarding the absence of a mandatory minimum sentence is both

premature and unexhausted because Petitioner asserted it prior to being sentenced and/or

appealing. Even if Petitioner has been sentenced during the pendency of the instant Petition,

Claim One is still unexhausted, because Petitioner did not present the Claim to the Delaware

Supreme Court. Second, Petitioner is not entitled to relief for Claim Two, either because it has

been rendered moot by Petitioner's sentencing1 or, if Petitioner has not yet been sentenced,

because it is an unexhausted claim that concerns a matter for the Delaware state courts to decide.

In addition, as presented, Claim Two does not assert an issue cognizable on federal habeas

review because Petitioner does not assert that his custody violates the Constitution or laws or



1
 Federal courts lack jurisdiction to decide an issue that does not present a live case or
controversy. See Spencer v. Kemma, 523 U.S. 1, 7 (1998). "The case or controversy
requirement continues through all stages of federal judicial proceedings, trial and appellate, and
requires that parties have a personal stake in the outcome." Burkey v. Marberry, 556 F.3d 142,
147 (3d Cir. 2009). If Petitioner has been sentenced, Claim One is moot, because he cannot be
released on his own recognizance pending a sentencing hearing that has already occurred.
                                                  2
treaties of the United States. Rather, he merely asks to be released on his own recognizance to ·

avoid serving what he calls "dead time."

       Given these reasons, the Court will summarily dismiss Petitioner's § 2254 Petition

without prejudice. The Court will also decline to issue a certificate of appealability because

Petitioner has failed to make a "substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); United States v. Eyer, 113 F.3d 470 (3d Cir.

1997). A separate Order follows.




Dated: May  J__,   2019




                                                 3
